Citation Nr: 0609462	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina

THE ISSUE

Entitlement to service connection for unspecified joint pain, 
including due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to December 
1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board issued a decision in June 2004 both denying and 
granting other claims the veteran had appealed.  And as for 
his remaining claims for service connection for unspecified 
joint pain and a total disability rating based on individual 
unemployability (TDIU), the Board remanded these claims to 
the RO for further development and consideration.  The remand 
was via the Appeals Management Center (AMC) in Washington, 
DC.

When remanding the TDIU claim, the Board indicated the 
veteran had filed a timely notice of disagreement (NOD) in 
response to the RO's decision denying this claim and, 
therefore, was entitled to a statement of the case (SOC) and 
opportunity to perfect an appeal to the Board concerning this 
additional issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also directed the RO to ensure compliance 
with the preliminary notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).  On remand, the RO 
sent the veteran an SOC in August 2004 concerning his TDIU 
claim, but he did not then perfect his appeal to the Board on 
this additional issue by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
is no longer before the Board.  See 38 C.F.R. § 20.200 
(2005).  The September 2005 and more recent March 2006 
statements from his representative did not mention anything 
about his TDIU claim (only his claim for unspecified joint 
pain).  And this is true even aside from the fact that these 
additional statements were not timely submitted in response 
to the August 2004 SOC regarding the TDIU claim (only timely 
in response to the more recent June 2005 supplemental SOC 
(SSOC) concerning the claim for unspecified joint pain).

Unfortunately, that said, the claim for unspecified joint 
pain again must be remanded to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As a result of the Board's prior June 2004 remand, the 
veteran was afforded an orthopedic examination to obtain a 
medical opinion concerning the etiology of his claimed joint 
pain.  The remand stated the examiner should indicate whether 
it is at least as likely as not the joint pain is related to 
the veteran's military service, or is proximately due to his 
service-connected right shoulder injury residuals.  
The examiner's report, however, addressed only findings 
related to the right shoulder disability and did not mention 
in any way the veteran's other joint pain complaints - which 
were the primary reason for obtaining the examination.  So 
the report of that examination is inadequate as it does not 
provide sufficient information to properly adjudicate this 
pending claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this claim regrettably is again REMANDED to the 
RO (via the AMC) for the following action:  

1.  If possible, have the VA physician 
who examined the veteran in March 2005 
submit an addendum to the report of that 
evaluation indicating whether it is at 
least as likely as not the veteran's 
joint pain, other than that specifically 
referable to his right shoulder, is 
related to his service in the military - 
including an undiagnosed illness or, in 
the alternative, whether the joint pain 
is at least as likely as not proximately 
due to, the result of, or chronically 
aggravated by the already service-
connected right shoulder injury 
residuals.

To facilitate making this important 
determination, the designated examiner 
must review the relevant evidence in the 
claims file - including a copy of this 
remand (as well as the Board's prior 
remand in June 2004).  If an opinion 
cannot be rendered in response to the 
Board's question, the examiner should 
explain why a response is not possible or 
feasible.  Discuss the rationale of the 
opinion, whether unfavorable or 
favorable.

*If, for whatever reason, it simply is 
not possible to have this same physician 
submit an addendum statement, then have 
the veteran reexamined to obtain this 
information from a doctor equally 
qualified to make these determinations.

2.  Review the examiner's report to 
ensure it complies with the Board's 
request.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Appropriate 
remedial action should be taken, if 
necessary.  

3.  Then readjudicate the claim for 
service connection for unspecified joint 
pain in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative an SSOC and give 
them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.  



The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

